Citation Nr: 0807461	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  04-39 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

The entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to September 
1965.  He died in October 2003.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued in May 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, denying the 
appellant's claim seeking entitlement to service connection 
for the cause of the veteran's death.  In March 2006 and in 
August 2007, the Board remanded this case for further 
development; it is again before the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 2003.  The certificate of 
death lists the immediate cause of death as cardiopulmonary 
arrest and acute myocardial infarction.

2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, he was service-
connected for arthritis of his left knee at a 10 percent 
disability rating, a total knee replacement of the right knee 
at a 30 percent disability rating, low back strain with 
arthritis at a 20 percent disability rating, and arthritis of 
both hips at 10 percent disability ratings, each.

4.  There is no competent medical evidence that links the 
veteran's fatal cardiopulmonary arrest and acute myocardial 
infarction to a service-connected disability, to include the 
medication the veteran took for his service-connected 
arthritis.  

CONCLUSION OF LAW

The veteran's cardiopulmonary arrest and acute myocardial 
infarction were not caused by, or substantially or materially 
contributed to by, a disability or disease incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.312 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VA notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VA's duty to notify was satisfied 
subsequent to the initial AOJ decision by way of an April 
2006 letter sent to the appellant that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of April and November 2007 supplemental statements of the 
case issued after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until April 2006, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

The Board observes that, in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), the Court determined that, when adjudicating a 
claim for service connection for the cause of a veteran's 
death, VA must perform a different analysis depending upon 
whether a veteran was service-connected for a disability 
during his or her lifetime.  The Court concluded that, in 
general, section 5103(a) notice for a claim for service 
connection for the cause of a veteran's death must include: 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service-connected.

The appellant was not provided with this notice; however, the 
Board notes that the appellant has actual knowledge of the 
disabilities for which the veteran was granted service 
connection and those for which he was not service-connected.  
The appellant contends that the medication taken for the 
veteran's service-connected arthritis caused his non-service-
connected hypertension which in turn contributed to his fatal 
cardiopulmonary arrest and acute myocardial infarction.  She 
has based her claim on the veteran's service-connected 
arthritis, and had not at any time asserted that the veteran 
was service-connected for hypertension or a cardiac 
condition.  The Board observes that the nature of the 
appellant's claim reflects her actual knowledge of the 
disabilities for which the veteran was granted service 
connection and those for which he was not service-connected 
for by the VA. 

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and VA medical opinions, non-VA medical records and 
lay statements have been associated with the record.  The 
Board notes that the appellant has asserted that a VA 
physician told her that the only reason the veteran had 
hypertension was because of the medication he took for his 
service-connected arthritis.  This record is not in the 
claims file.  However, the record contains two VA medical 
opinions which distinguish the veteran's hypertension from 
his fatal cardiopulmonary arrest and acute myocardial 
infarction.  As such, no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant. The Court has held that such remands are to be 
avoided. See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Service Connection - Cause of Death

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.310, 3.312 (2007); Ruiz v. Gober, 10 Vet. App. 352 
(1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability was a contributory cause of the death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In the present case, the appellant contends that the 
veteran's service-connected arthritis contributed to his 
death in that the pain medication he was given for his 
arthritis lead to uncontrollable high blood pressure and 
cardiovascular disease, which ultimately caused his fatal 
heart attack.  The certificate of death shows that the 
veteran died of cardiopulmonary arrest and acute myocardial 
infarction while being treated in the emergency room at 
Fairview Park Hospital in Dublin, Georgia.  The veteran had 
been service-connected for arthritis of his left knee, a 
total knee replacement, low back strain with arthritis, and 
arthritis of both hips.  

VA medical records reflect ongoing treatment for the 
veteran's service-connected disabilities.  The veteran was 
diagnosed with hypertension in May 1998.  June 2003 VA 
medical records show that the veteran was treated for 
congestive heart failure with ejection fraction 26 percent, 
hypertension, hypercholesterolemia, osteoarthritis and benign 
prostatic hypertrophy.  VA medical records beginning in July 
2003 show that the veteran was being treated by the 
anticoagulation clinic.  He reported that he had no 
hematuria, bright red colored blood per rectum, melena, 
hemoptysis, epistaxis, gingival bleeding, unusual bruising, 
or recent falls.  In addition, he reported that he did not 
have dizziness, chest pains, acute blurred vision, facial 
numbness, headaches, or shortness of breath.  He compained of 
feeling tired at times.  An August 2003 VA medical record 
shows that the veteran was treated for atrial 
flutter/fibrillation.  He was on coumadin and was being 
followed by the anticoagulation clinic.  The examiner noted 
that the veteran had a history of hypertension and his blood 
pressure was well controlled.  His left ventricular function 
was normal and he had no symptoms or signs of congestive 
heart failure.  An October 2003 VA medical record shows that 
the veteran was treated for congestive heart failure with 
previous ejection fraction 26 percent, hypertension, 
hypercholesterolemia, osteoarthritis, benign prostatic 
hypertrophy, chronic mild anemia and dry cough.  The veteran 
was on Warfarin therapy.  

In January 2007, the RO received private medical records that 
show the veteran was admitted to the emergency room on 
October [redacted], 2003, after collapsing while getting dressed.  It 
was noted that the veteran was in full arrest and 
cardiopulmonary resuscitation was preformed; however, the 
veteran was non-responsive.  The veteran died at the hospital 
that same day.  The diagnostic impression was cardiopulmonary 
arrest.

A March 2007 VA medical opinion reflects that the examiner 
observed that a review of the veteran's records shows that 
his death was attributable to sudden cardiac arrest on an 
outpatient basis.  The examiner noted that cardiac arrest 
primarily results from electrical dysfunction in 80 percent 
of patients and mechanical failure in 20 percent, and that 
electrical dysfunction is the most common mechanism of sudden 
cardiac death with ventricular fibrillation representing the 
major rhythm in pre-hospital cardiac arrest (70 percent of 
patients).  The examiner observed that the veteran's records 
revealed that he had a cardiac catheterization with normal 
coronary arteries in December 2002.  The veteran was, 
however, known to have recurrent atrial fibrillation/atrial 
flutter with premature ventricular contractions (symptoms of 
an electrical dysfunction).  An echo obtained in February 
2003 revealed frequent premature contractions during the 
study, bi-atrial enlargement, mild left ventricular chamber 
dilation and mild concentric left ventricular hypertrophy, 
left ventricular ejection fraction appears grossly preserved 
at 50 to 55 percent and normal mitral valve with mild mitral 
regurgitation.  The examiner opined that, from this 
information, one can conclude that the patient did not have 
mechanical failure as a cause of his sudden cardiac arrest, 
that is, he only had mild concentric left ventricular 
hypertrophy with an ejection fraction of 50 to 55 percent.  
In other words, his hypertension had not produced significant 
left ventricular hypertrophy resulting in a decrease in his 
cardiac output (ejection fraction).  The examiner concluded 
that this cause of death was probably as a result of 
electrical dysfunction.  The examiner noted that it was the 
opinion of the veteran's family that the patient's service-
connected knee problems with associated pain and medications 
contributed to his hypertension which resulted in the 
veteran's death.  The examiner opined that it was not at 
least as likely as not (less than 50 percent) that the 
veteran's in-service knee problems with associated pain and 
medications contributed to his hypertension and subsequent 
death.

In an October 2007 VA medical opinion, the examiner was asked 
to provide an opinion as to whether a disease or injury 
incurred in service caused or contributed to the ultimate 
cause of the veteran's death.  The examiner responded no, 
that the veteran had problems with his knees while in 
service, but there was nothing in the record that would lead 
one to suspect that his knee pain and medication contributed 
to his hypertension which contributed to his death.  The 
examiner noted that his death was outpatient and probably 
related to sudden cardiac death which is an electrical 
dysfunction.  Additionally, the examiner was asked to furnish 
an opinion with supporting rationale as to whether it is at 
least as likely as not (50 percent likelihood or greater) 
that the pain medication given to the veteran for his service 
connected arthritis cause, hastened, or substantially 
contributed to his death.  The examiner responded no, that 
the veteran did not have any significant left ventricular 
dysfunction or impairment of his ejection fraction that could 
be seen with hypertension.  Because he did not have any 
significant cardiac dysfunction as related to his 
hypertension, the veteran could not have had a significant 
impact on his hypertension from pain medication or his 
arthritis.  Therefore, the examiner opined that it was not at 
least as likely as not (less than 50 percent) that his pain 
medication and his service-connected arthritis contributed to 
his death.  The examiner noted that the veteran had been seen 
in June 2003 for atrial flutter with history of atrial 
fibrillation not treated.  The record included a review of an 
echocardiogram from March 2003 which revealed preserved left 
ventricular function of 50 to 55 percent with frequent 
premature ventricular contractions during the study. 

As noted above, the appellant asserts that the veteran's 
arthritis medication led to his hypertension, which 
contributed to his cardiopulmonary arrest and acute 
myocardial infarction.  While the veteran was treated for his 
arthritis and hypertension for many years and developed 
cardiac problems before his death, the March 2007 VA examiner 
opined that the veteran's hypertension had not produced 
significant left ventricular hypertrophy resulting in a 
decrease in his cardiac output (ejection fraction).  The 
examiner concluded that this cause of death was probably as a 
result of electrical dysfunction and that it was not at least 
as likely as not (less than 50 percent) that the veteran's 
in-service knee problems with associated pain and medications 
contributed to his hypertension and subsequent death.  The 
examiner provided an additional opinion in October 2007.  In 
this opinion, the examiner noted that the veteran had 
problems with his knees while in service, but there was 
nothing in the record that would lead one to suspect that his 
knee pain and medication contributed to his hypertension 
which contributed to his death.  In addition, the examiner 
noted that the veteran did not have any significant left 
ventricular dysfunction or impairment of his ejection 
fraction that could be seen with hypertension and, because he 
did not have any significant cardiac dysfunction as related 
to his hypertension, the veteran could not have had a 
significant impact on his hypertension from pain medication 
or his arthritis.  Therefore, the examiner opined that it was 
not at least as likely as not (less than 50 percent) that his 
pain medication and his service-connected arthritis 
contributed to his death.  

The Board acknowledges that the appellant has asserted that a 
VA physician stated that the only cause of the veteran's 
hypertension was his medication.  However, the VA examiner 
who provided opinions in March 2007 and October 2007 
concluded that the veteran's hypertension did not cause his 
fatal cardiopulmonary arrest and acute myocardial infarction.  
He further opined that the veteran did not have any 
significant cardiac dysfunction as related to his 
hypertension and, therefore, a mechanical failure was not 
likely the cause of his sudden cardiac arrest.  The examiner 
concluded that, since his death was attributable to sudden 
cardiac arrest on an outpatient basis, the cause of death was 
probably as a result of electrical dysfunction.  

In order to prevail in a claim for service connection for the 
cause of death, it must be shown that a service-connected 
disability aided or lent assistance to the production of 
death, or that there was a causal connection between the 
service-connected disability and the cause of the veteran's 
death.  As noted, the VA examiner opined that the veteran's 
fatal cardiopulmonary arrest and acute myocardial infarction 
was not related to his hypertension or the medication taken 
for his arthritis.  Therefore, service connection for the 
cause of the veteran's death is not warranted.

Lay evidence is any evidence not requiring that the proponent 
have specialized education, training or experience, but is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
terms of the appellant's own statements, she is offering them 
to provide a link between the veteran's fatal cardiopulmonary 
arrest and acute myocardial infarction and the hypertension 
caused by the medication he took for his service-connected 
arthritis.  However as a layperson, with no apparent medical 
expertise or training, she is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, service-
connection for the veteran's death is denied as the evidence 
fails to establish that the veteran's condition was related 
to service.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


